                                                     Case 2:16-cv-01206-JCM-EJY Document 268 Filed 07/29/20 Page 1 of 3



                                                 1   DAVID BARRON, ESQ.
                                                     Nevada Bar No. 142
                                                 2   JOSEPH R. MESERVY, ESQ.
                                                     Nevada Bar No. 14088
                                                 3   BARRON & PRUITT, LLP
                                                     3890 West Ann Road
                                                 4   North Las Vegas, Nevada 89031-4416
                                                     Telephone: (702) 870-3940
                                                 5   Facsimile: (702) 870-3950
                                                     Email: DBarron@lvnvlaw.com
                                                     Email: JMeservy@lvnvlaw.com
                                                 6   Attorneys for Defendant,
                                                     Smart Industries Corporation
                                                 7

                                                 8
                                                                                UNITED STATES DISTRICT COURT
                                                 9
                                                                                      DISTRICT OF NEVADA
                                                10
                                                                                      *****
                                                11   WESCO INSURANCE COMPANY as subrogee Case No.: 2:16-cv-01206-JCM-EJY
                                                     of its insured NICKELS AND DIMES
                                                12   INCORPORATED,
BARRON & PRUITT, LLP

                NORTH LAS VEGAS, NEVADA 89031




                                                13                      Plaintiff,
                   TELEPHONE (702) 870-3940
                    FACSIMILE (702) 870-3950
                     3890 WEST ANN ROAD
                     ATTORNEYS AT LAW




                                                14   vs.

                                                15   SMART INDUSTRIES CORPORATION dba               CONSOLIDATED FOR PURPOSES OF
                                                     SMART INDUSTRIES CORP., MFG., an Iowa          DISCOVERY AND TRIAL
                                                16   corporation,

                                                17                Defendants.

                                                18
                                                     JENNIFER WYMAN, individually; BEAR             Case No.: 2:16-cv-02378-JCM-EJY
                                                19   WYMAN, a minor, by and through his natural
                                                     parent JENNIFER WYMAN; JENNIFER
                                                20   WYMAN and VIVIAN SOOF, as Joint Special        STIPULATION AND ORDER FOR
                                                     Administrators of the ESTATE OF CHARLES        EXTENSION OF TIME FOR
                                                21   WYMAN; and SARA RODRIGUEZ natural              DEFENDANT SMART TO TAKE
                                                     parent and guardian ad litem of JACOB WYMAN,   CERTAIN DEPOSITIONS (Fifth Request)
                                                22
                                                                        Plaintiffs,
                                                23
                                                     vs.
                                                24
                                                     SMART INDUSTRIES CORPORATION dba
                                                25   SMART INDUSTRIES CORP., MFG, an Iowa
                                                     Corporation; HI-TECH SECURITY INC, a
                                                26   Nevada Corporation; WILLIAM ROSEBERRY;
                                                     BOULEVARD VENTURES, LLC, a Nevada
                                                27   Corporation; DOES 1 through 10; BUSINESS
                                                     ENTITIES I through V; and ROE
                                                28   CORPORATIONS 11 through 20, inclusive,
                                                                                                1
             627.67
                                                     Case 2:16-cv-01206-JCM-EJY Document 268 Filed 07/29/20 Page 2 of 3



                                                 1                   Defendants.
                                                     HI-TECH SECURTY INC; and WILLIAM
                                                 2   ROSEBERRY,

                                                 3                          Third-Party Plaintiffs,

                                                 4   vs.

                                                 5   NICKELS AND DIMES INCORPORATED,

                                                 6                          Third-Party Defendants.

                                                 7

                                                 8
                                                            On February 19, 2020, this Court issued an Order (ECF No. 199) stating that “discovery is
                                                 9
                                                     reopened for a period of 45 days, beginning from the date of this Order, for the sole and exclusive
                                                10
                                                     purpose of allowing Smart Industries to depose Samir Bangalore, M.D. as a fact witness, Jerry
                                                11
                                                     Andrews as a fact witness, Lisa Gavin, as a fact witness, and Person Most Knowledgeable for the
                                                12
                                                     Clark County Coroner/Medical Examiner, and the Person(s) Most Knowledgeable for Sunrise
BARRON & PRUITT, LLP

                NORTH LAS VEGAS, NEVADA 89031




                                                13
                                                     Hospital, Affordable Cremation & Burial, and the Clark County Fire Department.” ECF No. 199 at
                   TELEPHONE (702) 870-3940
                    FACSIMILE (702) 870-3950
                     3890 WEST ANN ROAD
                     ATTORNEYS AT LAW




                                                14
                                                     19. On March 23, 2020, this Court issued an Order (ECF No. 237) extending that period of time by
                                                15
                                                     60 days. On April 20, 2020, this Court issued an Order (ECF No. 251) extending that period of time
                                                16   by 30 days. On June 2, 2020, this Court issued an Order (ECF No. 261) extending that period of time
                                                17   by 30 days. On June 30, 2020, this Court issued and Order (ECF No. 265) extending the period of
                                                18   time to take the deposition of Lisa Gavin, MD through July 27, 2020.
                                                19          Due to a change in the schedule of a family member’s medical procedure, counsel for Smart
                                                20   Industries, Inc. needs to reschedule the deposition of Dr. Gavin. With this Court’s approval, the parties
                                                21   hereby agree that the deadline for Smart Industries to depose Lisa Gavin, as a fact witness, shall be
                                                22   extended by an additional 35 days, or such other time as deemed appropriate by the Court. As such,
                                                23   the deadline provided for Smart Industries to take the deposition of Dr. Gavin shall conclude on

                                                24   August 31, 2020. All other deposition previously allowed by the court have been completed.

                                                25   ///

                                                26   ///

                                                27   ///

                                                28   ///
                                                                                                        2
             627.67
                                                     Case 2:16-cv-01206-JCM-EJY Document 268 Filed 07/29/20 Page 3 of 3



                                                 1          This Stipulation is submitted in good faith and is not interposed for purposes of delay. This is

                                                 2   the fifth request to extend the discovery deadline for the sole purpose of allowing Smart Industries to

                                                     depose Lisa Gavin, as a fact witness.
                                                 3
                                                            Respectfully submitted,
                                                 4
                                                      Dated this 24th day of July, 2020,                   Dated this ____
                                                                                                                       28th day of July, 2020,
                                                 5
                                                      BARRON & PRUITT, LLP                                 EGLET ADAMS
                                                 6

                                                 7     /s/ Joseph R. Meservy                    .            /s/ James Trummell            _
                                                      DAVID BARRON, ESQ.                                   TRACY A. EGLET, ESQ.
                                                 8    Nevada Bar No. 142                                   Nevada Bar No. 6419
                                                      JOSEPH R. MESERVY, ESQ.                              JAMES A. TRUMMELL, ESQ.
                                                 9    Nevada Bar No. 14088                                 Nevada Bar No. 14127
                                                      3890 West Ann Road                                   ASHLEY E. KABINS, ESQ.
                                                10    North Las Vegas, Nevada 89031                        Nevada Bar No. 15057
                                                      Attorneys for Defendant                              400 South 7th Street, 4th Floor
                                                11    Smart Industries Corporation                         Las Vegas, Nevada 89101
                                                                                                           Attorneys for the Wyman Plaintiffs
                                                12
                                                      Dated this ____
                                                                  28th day of July, 2020,
BARRON & PRUITT, LLP

                NORTH LAS VEGAS, NEVADA 89031




                                                13
                   TELEPHONE (702) 870-3940




                                                      CLIFF W. MARCEK, P.C.
                    FACSIMILE (702) 870-3950
                     3890 WEST ANN ROAD
                     ATTORNEYS AT LAW




                                                14

                                                15      _/s/ Cliff Marcek          ______
                                                       CLIFF W. MARCEK, ESQ.
                                                16     Nevada Bar No. 5061
                                                       536 East St. Louis Ave.
                                                17     Las Vegas, Nevada 89104
                                                      Attorneys for Plaintiffs Sara Rodriguez
                                                18    and Jacob Wyman
                                                                                                                   Case No. 2:16-cv-02378-JCM-EJY
                                                19                                                              Stipulation and Order for Extension of
                                                                                                                          Time for Defendant Smart to
                                                20                                                                           Take Certain Depositions
                                                                                                                                    (Second Request)
                                                21

                                                22                                                  ORDER

                                                23          Based upon the Stipulation of the parties hereto, and with good cause appearing therefor,

                                                24   IT IS HEREBY ORDERED, that the Stipulation to Extend hereinabove is hereby Granted.

                                                     DATED this 29th day of July, 2020.
                                                25

                                                26
                                                                                                    _______________________________________
                                                27                                                  UNITED STATES MAGISTRATE JUDGE
                                                28
                                                                                                       3
             627.67
